Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 12/22/2021.

Election/Restrictions
	Applicant’s election in the Reply filed on 12/22/2021 of Group II, Claim(s) 38-60 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Applicant has elected in the Reply filed on 12/22/2021 the following species: 
	A. the primers used in obtaining Fab repertoires used in the ligation of Fab repertoires obtained using primers to a phagemid vector are SEQ ID Nos. 34 and 55 (claim 53)
	B. the vector is pSSY1 (SEQ ID No. 38; FIG. 28) (claim 54)
	C. the host cell with an amber suppressor t-RNA is TG1 (claim 56)

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Restriction/Election Requirements are thus deemed proper and are made FINAL.
The species where the vector is pSSY1 (SEQ ID No. 38; FIG. 28) (claim 54) appears allowable.  Therefore, the species examined has been expanded to include the vector is pCOMB3XSS (FIG. 12) (claim 52).

Claims 37 and 61-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 12/22/2021.
Claims 50-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 12/22/2021.
Claims 38-49 and 52-60 are under examination in this Office Action.

Claim Objections
Claim(s) 45-47, 52 and 57-60 is/are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim(s) 45-47, 52 and 57-60 has/have not been further treated on the merits.  Claims 59-60 depend directly or indirectly from claim 58.



Claim Rejections - 35 USC § 112 - (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 56 is vague and indefinite as to whether the claim is meant as worded to limit the secondary structure to "TG1 of ultrahigh competence (4.times.1010 cfu/.mu.g)" or not.  The above phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  If there are situations where the above phrase is required, it is now clear what situations would trigger the requirement to include the above phrase.  Correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 38, 49 and 55-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwimmer et al. (2013) Journal of Immunological Methods volume 391 pages 60-71 cited in the 3/21/2021 IDS (hereinafter known as "Schwimmer").
	With regards to claims 38, 49 and 55-56, Schwimmer teaches:
	a) as in claims 38, 49 and 55-56, a process for producing a naive antibody phage display library (APDL) having a size ranging from between 8.86.times.10.sup.10 to 9.13.times.10.sup.11 (3.06.times.10.sup.11) cfu, the process comprising i) immune repertoire capture to obtain a Fab; and ii) displaying the captured immune repertoire of step (i) in a suitable vector; wherein the APDL comprises a 5.38.times.10.sup.10 to 2.55.times.10.sup.11 (1.26.times.10.sup.11) cfu kappa library and a 7.33.times.10.sup.10 to 3.59.times.10.sup.11 (1.79.times.10.sup.11) cfu lambda library; wherein displaying the captured immune repertoire in a vector comprises the steps of: i) ligating the Fabs to a linearized phagemid vector; and ii) transforming the ligated mixture into a suitable host; wherein transformation is carried out at a DNA to cell volume ratio of 25 ng to 400 ng, preferably 10 ng to 350 ng, more preferably 200 ng to 300 ng per 50 .mu.l of ultracompetent cells at a voltage in the range of 1500V to 3500V, preferably 2500V to 3200V, capacitance in the range of 10 .mu.F to 30 .mu.F, preferably 20 .mu.F to 28 .mu.F and resistance of 100.OMEGA. to 400.OMEGA., preferably 250.OMEGA. to 350.OMEGA. in a cuvette of 0.1 cm, 0.2 cm, 0.4 cm inter-electrode distance; wherein the host is an amber suppressor t-RNA 
	Thus, Schwimmer anticipates the present claims.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 

	Claims 38-44, 48-49, 53 and 55-56 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schwimmer et al. (2013) Journal of Immunological Methods volume 391 pages 60-71 cited in the 3/21/2021 IDS (hereinafter known as "Schwimmer") in view of Scaviner et al. (1999) Experimental and Clinical Immunogenetics volume 16 pages 234 to 240 (hereinafter referred to as "Scaviner").
	The limitations of claims 38, 49 and 55-56, and the corresponding teachings in Schwimmer are presented above, and are hereby incorporated into the instant rejection.
	With regards to claims 39-44, 48 and 53, Schwimmer teaches:
	a) as in claims 39-44, 48 and 53, wherein the immune repertoire capture comprises the steps of: i) RNA isolation and cDNA synthesis; ii) amplification of VL (lambda and kappa) and VH domains using primers; iii) amplification of C domains using SEQ ID Nos. 24-26 and using primers comprising SEQ ID Nos. 27-31; iv) overlap PCR of light chains by fusion of V.kappa. and C.lamda. domains and V.lamda. and C.lamda. domains obtained from steps (ii) and (iii), respectively, using primers; v) overlap PCR of heavy chains obtained from fusion of VH and CH1 domains obtained from steps (ii) and (iii) using primers comprising SEQ ID Nos. 28; vi) overlap PCR of light chains and heavy chains obtained from steps (iv) and (v) respectively to obtain Fabs using primers; and vii) purifying the amplicons at each step; wherein the amplification of variable lambda domains is conducted in a two-step PCR using primers, and comprises the steps of: i) obtaining a mixture of cDNA template, polymerase enzyme, primers, buffer and dNTP mix in an aqueous solution; ii) subjecting the mixture of step (i) to a 
Schwimmer does not explicitly teach:
	a) as in claims 39-42, 48, 50-51 and 53, SEQ ID Nos. 1-23, 32-37 and 42-55.
	With regards to claims 39-42, 48, 50-51 and 53, Scaviner teaches:
	a) as in claims 39-42, 48, 50-51 and 53, SEQ ID Nos. 1-23, 32-37 and 42-55 (see entire document especially Figures 1, 2 and 3).
	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have recognized the advantages of combining Scaviner's VH and VL sequences with Schwimmer's VH and VL primer sequences to generate additional VH an VL primers to PCR a complete set of human VH and VL genes to generate a complete human VH and VL library that can be used to identify therapeutic antibodies.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.

Allowable Subject Matter
 Claim 54 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639